Exhibit 10.2

MINERVA NEUROSCIENCES, INC.

NOTICE OF GRANT OF STOCK OPTION

(INDUCEMENT GRANT OUTSIDE OF 2013 EQUITY INCENTIVE PLAN)

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Minerva Neurosciences, Inc. (the “Corporation”):

Optionee: Rick Russell

Grant Date: December 11, 2017

Vesting Commencement Date: December 11, 2017

Exercise Price: $6.05 per share

Number of Option Shares: 775,000 shares of Common Stock

Expiration Date: December 10, 2027

Type of Option: Non-Statutory Stock Option

Exercise Schedule: The Option shall become exercisable in a series of
installments over the Optionee’s period of Service as follows: (i) the Option
shall become exercisable for twenty-five percent (25%) of the Option Shares upon
Optionee’s completion of one (1) year of Service measured from the Vesting
Commencement Date, and (ii) the Option shall become exercisable for the balance
of the Option Shares in a series of twelve (12) successive equal quarterly
installments upon Optionee’s completion of each additional three (3)-month
quarter of Service over the twelve (12)-quarter period measured from the first
anniversary of the Vesting Commencement Date. The Option shall not become
exercisable for any additional Option Shares following Optionee’s cessation of
Service, except to the extent (if any) specifically authorized by the Plan
Administrator in its sole discretion pursuant to an express written agreement
with Optionee.

Notwithstanding the foregoing, in the event of the termination of Optionee’s
Service at any time without Cause (as such term is defined in the Optionee’s
individual employment or service agreement with the Corporation), or the
termination of Optionee’s Service without Cause or for Good Reason (as such
terms are defined in the Optionee’s individual employment or service agreement
with the Corporation) within 12 months immediately following a Change of
Control, then all remaining unvested Option Shares shall vest and become
immediately exercisable in full.

Optionee understands and agrees that the Option is granted outside of the
Minerva Neurosciences, Inc. 2013 Amended and Restated Equity Incentive Plan (the
“Plan”) but is subject to all of the terms and conditions of the Plan. Optionee
further agrees to be bound by the terms of the Plan and the terms of the Option
as set forth in the Stock Option Agreement attached hereto as Exhibit A.



--------------------------------------------------------------------------------

Optionee hereby acknowledges receipt of a copy of the Plan Summary and
Prospectus attached hereto as Exhibit B.

No Employment or Service Contract. Nothing in this Notice, the attached Stock
Option Agreement or the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

DATED: December 11, 2017

 

MINERVA NEUROSCIENCES, INC. By:  

 

  Name: Remy Luthringer   Title:   Chief Executive  

Officer

 

 

Rick Russell

ATTACHMENTS

Exhibit A – Stock Option Agreement and Addendum

Exhibit B – Plan Summary and Prospectus

 

2



--------------------------------------------------------------------------------

MINERVA NEUROSCIENCES, INC.

STOCK OPTION AGREEMENT

RECITALS

A. The option is granted in compliance with NASDAQ Listing Rule 5634(c)(4) as a
material inducement to you entering into employment with the Company. The option
is a Nonstatutory Stock Option and is granted outside of, but subject to the
terms of, the Plan and other relevant Plan provisions as if the option had been
granted as a Nonstatutory Stock Option under Section 2.1 of the Plan, provided
that for the avoidance of doubt, the Option Shares shall not reduce and shall
have no impact on the number of shares available for grant under the Plan.

B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.

2. Option Term. The term of this option shall commence on the Grant Date and
continue in effect until the close of business on the Expiration Date, unless
sooner terminated in accordance with Paragraph 5 or 6.

3. Limited Transferability.

(a) Except to the limited extent provided in Paragraph 3(b), this option shall
be neither transferable nor assignable by Optionee other than by will or the
laws of inheritance following Optionee’s death and may be exercised, during
Optionee’s lifetime, only by Optionee. However, Optionee may designate one or
more persons as the beneficiary or beneficiaries of this option, and this option
shall, in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding this
option. Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee’s death.

(b) This option may be assigned in whole or in part during Optionee’s lifetime
through a gratuitous transfer to one or more of Optionee’s Family Members or to
a trust established for the exclusive benefit of Optionee and/or one or more
such Family Members. The assigned portion shall be exercisable only by the
person or persons who acquire a proprietary interest in the option pursuant to
such assignment. The terms applicable to the assigned portion shall be the same
as those in effect for this option immediately prior to such assignment.

 

3



--------------------------------------------------------------------------------

4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments in accordance with the Exercise Schedule set forth
in the Grant Notice. As the option becomes exercisable for such installments,
those installments shall accumulate, and the option shall remain exercisable for
the accumulated installments until the Expiration Date or sooner termination of
the option term under Paragraph 5 or 6.

5. Cessation of Service. The option term specified in Paragraph 2 above shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a) Except as otherwise expressly provided in subparagraphs (b) through (e) of
this Paragraph 5, should Optionee cease to remain in Service for any reason
while this option is outstanding, then Optionee shall have a period of three
(3) months measured from the date of such cessation of Service during which to
exercise this option, but in no event shall this option be exercisable at any
time after the Expiration Date.

(b) In the event Optionee ceases Service by reason of his or her death while
this option is outstanding, then this option may be exercised by the personal
representative of Optionee’s estate or the person or persons to whom the option
is transferred pursuant to Optionee’s will or the laws of inheritance following
Optionee’s death. However, if Optionee dies while holding this option and has an
effective beneficiary designation in effect for this option at the time of his
or her death, then the designated beneficiary or beneficiaries shall have the
exclusive right to exercise this option following Optionee’s death. Any such
right to exercise this option shall lapse, and this option shall cease to be
outstanding, upon the earlier of (i) the expiration of the twelve (12)-month
period measured from the date of Optionee’s death or (ii) the Expiration Date.

(c) Should Optionee cease Service by reason of Permanent Disability while this
option is outstanding, then Optionee shall have a period of twelve (12) months
measured from the date of such cessation of Service during which to exercise
this option, but in no event, however, shall this option be exercisable at any
time after the Expiration Date.

(d) Should Optionee’s Service be terminated for Misconduct, or should Optionee
engage in Misconduct while holding this option, then this option shall terminate
immediately and cease to be outstanding.

(e) During the limited period of post-Service exercisability provided under this
Paragraph 5, this option may not be exercised in the aggregate for more than the
number of Option Shares for which this option is at the time exercisable. Except
to the extent (if any) specifically authorized by the Plan Administrator
pursuant to an express written agreement with Optionee, this option shall not
become exercisable for any additional Option Shares, whether pursuant to the
normal Exercise Schedule set forth in the Grant Notice or the special vesting
acceleration provisions of Paragraph 6 below, following Optionee’s cessation of
Service. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this option shall terminate and cease to be
outstanding for any Option Shares for which the option has not otherwise been
exercised.

 

4



--------------------------------------------------------------------------------

6. Special Acceleration of Option.

(a) This option, to the extent outstanding at the time of an actual Change in
Control but not otherwise fully exercisable, shall automatically accelerate so
that this option shall, immediately prior to the effective date of such Change
in Control, become exercisable for all of the Option Shares at the time subject
to this option and may be exercised for any or all of those Option Shares as
fully vested shares of Common Stock. However, this option shall not become
exercisable on such an accelerated basis if and to the extent: (i) this option
is to be assumed by the successor corporation (or parent thereof) or is
otherwise to continue in full force and effect pursuant to the terms of the
Change in Control transaction, (ii) this option is to be replaced with an
economically-equivalent substitute equity award or (iii) this option is to be
replaced with a cash retention program of the successor corporation which
preserves the spread existing at the time of the Change in Control on any Option
Shares for which this option is not otherwise at that time exercisable (the
excess of the Fair Market Value of those Option Shares over the aggregate
Exercise Price payable for such shares) and provides for the subsequent vesting
and concurrent payout of that spread in accordance with the same Exercise
Schedule for those Option Shares set forth in the Grant Notice. Notwithstanding
the foregoing, no such cash retention program shall be established for this
option to the extent such program would otherwise be deemed to constitute a
deferred compensation arrangement subject to the requirements of Code
Section 409A and the Treasury Regulations thereunder.

(b) Immediately following the consummation of the Change in Control, this option
shall terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.

(c) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Common Stock subject to this option would
have been converted in consummation of such Change in Control had those shares
actually been outstanding at the time. Appropriate adjustments shall also be
made to the Exercise Price, provided the aggregate Exercise Price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of this option but subject to the Plan
Administrator’s approval, substitute one or more shares of its own common stock
with a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Change in Control, provided such common stock is readily
tradable on an established U.S. securities exchange or market.

(d) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

5



--------------------------------------------------------------------------------

7. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Plan
Administrator to (i) the total number and/or class of securities subject to this
option and (ii) the Exercise Price. The adjustments shall be made in such manner
as the Plan Administrator deems appropriate, and those adjustments shall be
final, binding and conclusive upon Optionee and any other person or persons
having an interest in the option. In the event of any Change in Control
transaction, the adjustment provisions of Paragraph 6(c) above shall be
controlling.

8. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.

9. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:

(i) Execute and deliver to the Corporation a Notice of Exercise as to the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation, either directly or
through an on-line internet transaction with a brokerage firm authorized by the
Corporation to effect such option exercises, of the exercise of this option for
one or more Option Shares.

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A) cash or check made payable to the Corporation; or

(B) shares of Common Stock (whether delivered in the form of actual stock
certificates or through attestation of ownership in a manner reasonably
satisfactory to the Corporation) held for the requisite period (if any)
necessary to avoid any resulting charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or

(C) through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of all or a sufficient portion of the purchased shares
so that such brokerage firm can remit to the Corporation, on the settlement
date, sufficient funds out of the

 

6



--------------------------------------------------------------------------------

resulting sale proceeds to cover the aggregate Exercise Price payable for all
the purchased shares plus all applicable Withholding Taxes and (ii) to the
Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm on such settlement date, but only to the extent such a
program has been implemented by the Corporation.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.

(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable
Withholding Taxes.

(v) Execute and deliver to the Corporation such further instruments (including a
stock purchase agreement) as the Company determines to be reasonably necessary
or appropriate.

(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares (either in paper or electronic
form), with the appropriate legends affixed thereto.

(c) In no event may this option be exercised for any fractional shares.

10. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

11. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6 above, the provisions of this Agreement shall inure to the
benefit of and be binding upon the Corporation and its successors and assigns
and Optionee, Optionee’s assigns, the legal representatives, heirs and legatees
of Optionee’s estate and any beneficiaries of this option designated by
Optionee.

 

7



--------------------------------------------------------------------------------

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
most current address then indicated for Optionee on the Corporation’s employee
records or shall be delivered electronically to Optionee through the
Corporation’s electronic mail system. All notices shall be deemed effective upon
personal delivery or transmission through the Corporation’s electronic mail
system or upon deposit in the U.S. mail, postage prepaid and properly addressed
to the party to be notified.

13. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without resort
to that State’s conflict-of-laws rules.

15.

16. No Employment or Service Contract. Nothing in this Agreement or in the Plan
shall confer upon Optionee any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent of Subsidiary employing or retaining Optionee)
or of Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee’s Service at any time for any reason, with or without cause.

17. Optionee Acceptance. Optionee must accept the terms and conditions of this
Agreement either electronically through the electronic acceptance procedure
established by the Corporation or through a written acceptance delivered to the
Corporation in a form satisfactory to the Corporation. In no event shall this
option be exercised in the absence of such acceptance.

 

8



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Stock Option Agreement.

B. Board shall mean the Corporation’s Board of Directors.

C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing at least fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,

(ii) a sale, transfer or other disposition of all or substantially all of the
Corporation’s assets, or

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders.

(iv) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members ceases
to be comprised of individuals who either (A) have been Board members
continuously since the beginning of such period (“Incumbent Directors”) or
(B) have been elected or nominated for election as Board members during such
period by at least a majority of the Incumbent Directors who were still in
office at the time the Board approved such election or nomination; provided that
any individual who becomes a Board member subsequent to the beginning of such
period and whose election or nomination was approved by two-thirds of the Board
members then comprising the Incumbent Directors will be considered an Incumbent
Director.

 

A-1



--------------------------------------------------------------------------------

D. Code shall mean the Internal Revenue Code of 1986, as amended from time to
time.

E. Common Stock shall mean shares of the Corporation’s common stock.

F. Corporation shall mean Minerva Neurosciences, Inc., a Delaware corporation,
and any corporate successor to all or substantially all of the assets or voting
stock of Minerva Neurosciences, Inc. which has by appropriate action assumed the
Plan.

G. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.

H. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

I. Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

J. Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Optionee’s period of Service.

K. Expiration Date shall mean the date specified in the Grant Notice for
measuring the maximum term for which the option may remain outstanding.

L. Fair Market Value per share of Common Stock on any relevant date shall be the
closing selling price per share of Common Stock at the close of regular hours
trading (i.e., before after-hours trading begins) on that date as reported by
the National Association of Securities Dealers (if primarily traded on the
Nasdaq Global or Global Select Market) or as officially quoted in the composite
tape of transactions on any other Stock Exchange on which the Common Stock is
then primarily traded; provided, however, that if there is no reported closing
selling price for that date, then the closing selling price for the last trading
date on which such closing selling price was quoted shall be determinative of
such Fair Market Value.

M. Family Member shall mean any of the following members of Optionee’s family:
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.

N. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

O. Grant Notice shall mean the Notice of Grant of Stock Option informing
Optionee of the basic terms of the option subject to this Agreement.

 

A-2



--------------------------------------------------------------------------------

P. Misconduct shall mean Optionee’s commission of any act of fraud, embezzlement
or dishonesty, any unauthorized use or disclosure by such person of confidential
information or trade secrets of the Corporation (or any Parent or Subsidiary),
or any other intentional misconduct by such person adversely affecting the
business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner.

Q. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

R. Non-Statutory Option shall mean an option that is not an Incentive Option.

S. Notice of Exercise shall mean the notice of option exercise in the form
authorized by the Corporation.

T. Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.

U. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.

V. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

W. Permanent Disability shall mean the inability of Optionee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which is expected to result in death or to be of continuous
duration of twelve (12) months or more.

X. Plan shall mean the Corporation’s 2013 Equity Incentive Plan, as amended from
time to time.

Y. Plan Administrator shall mean the Compensation Committee of the Board (or a
subcommittee thereof) acting in its capacity as administrator of the Plan.

Z. Service shall mean the Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor. For
purposes of this Agreement, Optionee shall be deemed to cease Service
immediately upon the occurrence of the either of the following events:
(i) Optionee no longer performs services in any of the foregoing capacities for
the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Optionee performs such services ceases to remain a Parent or Subsidiary of the
Corporation, even though Optionee may subsequently continue to perform services
for that entity. Service shall not be deemed to cease during a period of
military leave, sick leave or other personal leave approved by the Corporation.
Except to the extent otherwise required by law or expressly authorized by the
Plan Administrator or by the Corporation’s written policy on leaves of absence
in effect at the time of such leave, no Service credit shall be given for
vesting purposes for any period Optionee is on a leave of absence.

 

A-3



--------------------------------------------------------------------------------

AA. Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

BB. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

CC. Withholding Taxes shall mean the federal, state, local and/or foreign income
taxes and the employee portion of the federal, state, local and/or foreign
employment taxes required to be withheld by the Corporation in connection with
the exercise of the option.

 

A-4